Murdock, </., dissenting: A portion of the value of items 1, 3, and 6 should be excluded from the decedent’s gross estate because the findings show that parts of those jointly held properties originally belonged to the surviving spouse as a result of her personal efforts and had not been received or acquired by her from the decedent. There has been no failure of proof as to those parts and an allocation could easily be made. Cf. Cohan v. Commissioner, 39 Fed. (2d) 540. Van Fossan and Leech, JJ., agree with this dissent.